Citation Nr: 0009181	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the lower lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus. 

4.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ulna.

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for a stomach disorder.

9.  Entitlement to service connection for labyrinthitis.

10.  Entitlement to service connection for otitis media.

11.  Entitlement to service connection for a right wrist 
disorder.

12.  Entitlement to service connection for a lung disorder, 
with sleep disturbances.

13.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral varicose veins.

14.  Entitlement to an initial evaluation in excess of 30 
percent for Meniere's disease, with hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in October 1996, June 1997, and April 1998.

In a July 1997 rating decision, the RO granted service 
connection for headaches with syncopal episodes, with a 30 
percent evaluation assigned, and the veteran completed an 
appeal regarding this determination.  However, in its April 
1998 rating decision, the RO assigned separate evaluations 
for the different manifestations of this disability; a 30 
percent evaluation was assigned for Meniere's syndrome, while 
a separate 10 percent evaluation was assigned for headaches.  
The assigned evaluations remain less than the maximum 
available under the applicable diagnostic criteria, and the 
veteran's claims for increased evaluations for these 
disabilities remain viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In June 1999, after the veteran submitted a substantive 
appeal in March 1999, the RO issued a statement of the case 
(SOC) addressing the issues of entitlement to an increased 
evaluation for an adjustment disorder with anxiety and 
depression, currently evaluated as 50 percent disabling; 
entitlement to an initial evaluation in excess of 10 percent 
for cervical muscle strain, with recurrent neck pain; and, 
entitlement to an earlier effective date for the grant of a 
total disability evaluation based upon individual 
unemployability.  The issuance of this SOC followed a January 
1999 rating decision addressing the same issues.  No 
submission from the veteran constituting a substantive appeal 
as to any of these issues is contained in the claims file.  
However, the Board notes that this file was transferred to 
the Board in October 1999, less than one year following the 
veteran's February 1999 notification of the January 1999 
rating decision.  See 38 C.F.R. § 20.302(b) (1999).  These 
issues are not before the Board for appellate review.  The 
Board will therefore take no action regarding the noted 
issues in this particular decision.

The Board also notes that, in a submission dated in June 
1997, the veteran, through his attorney, stated that he 
wished to "reopen his claim for an increase in his SC 
service connected disabilit[ies]."  It is not clear which 
service-connected disabilities the veteran is referring to, 
or, procedurally, what is being requested.  The Board REFERS 
this matter back to the RO for clarification with the 
veteran.  After a determination as to whether the veteran has 
attempted to raise any claim for an increased evaluation 
which has not been addressed in this appeal, the RO should 
complete any necessary action.  

In a substantive appeal received by the RO in March 1999, the 
veteran claimed "permanency."  The Board observes that 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities has been granted.  This claim has not been 
adjudicated by the agency of original jurisdiction.  This 
matter is REFERRED to the RO.

The Board also observes that the veteran initiated an appeal 
of the RO's October 1996 denial of entitlement to service 
connection for a heart disorder.  Thereafter, in an April 
1998 rating decision, the RO granted service connection for 
cardiac dysrhythmia, with syncopal episodes.  Although the 
veteran listed a claim for "s[ervice]c[onnection] for heart 
condition" in the issues appealed in a May 1998 substantive 
appeal, the claim of service connection for a heart disorder 
has been granted, and is not on appeal.  It does not appear 
that any aspect of the April 1998 grant of service connection 
for a cardiac dysrhythmia with syncopal episodes is before 
the Board on appeal at this time.  

The Board observes that, following the issuance of an April 
1998 SOC which addressed the denial of service connection for 
lymph node hyperplasia and surgical scars, the veteran 
submitted several substantive appeals, but none of the 
submissions specified that the veteran wished to appeal that 
issue.  Given that each of the veteran's submissions 
specified the issues for appeal, rather than general 
disagreement with all determinations, this issue is not on 
appeal before the Board at this time.  

The claim of entitlement to service connection for a right 
wrist disorder is addressed in both the REASONS AND BASES and 
REMAND sections of this decision.  The claim of entitlement 
to service connection for a lung disorder and the claims for 
higher initial evaluations for bilateral varicose veins and 
Meniere's disease, with hearing loss, are addressed in the 
REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's headaches are chronic in nature, and occur 
an average of up to once a week, varying from five minutes to 
four hours in duration; however, in terms of intensity and 
debilitating effect, these headaches have not been shown to 
result in prostrating attacks occurring on an average of once 
a month.

3.  The veteran's lumbar spine disability is manifested by 
forward flexion varying from 40 degrees to normal range of 
flexion, and backward extension to 10 degrees, with pain.

4.  The veteran's current evaluation for tinnitus, a 10 
percent evaluation, is the maximum schedular evaluation for 
tinnitus as such, and there is no evidence that his tinnitus 
is related to cerebral arteriosclerosis so as to warrant a 
higher evaluation.

5.  The veteran's residuals of a fracture of the left ulna 
are manifested by a normal range of motion without pain until 
the limits of normal motion are reached.

6.  The veteran's hemorrhoids are no more than mild or 
moderate in degree.

7.  There is competent medical evidence showing a causal 
relationship between the veteran's current right ankle 
disorder and service.

8.  There is no competent medical evidence showing a current 
diagnosis of sinusitis.

9.  There is no competent medical evidence showing a current 
diagnosis of stomach disorder.

10.  There is no competent medical evidence showing a current 
diagnosis of labyrinthitis.

11.  There is no competent medical evidence showing that 
otitis media, which preexisted the veteran's military 
service, was aggravated during or as a result of such 
service.

12.  There is competent medical evidence of a nexus between a 
current right wrist disorder and service.

13.  There is no clinical evidence of a current medical 
diagnosis of a lung disorder with sleep disturbances, nor is 
there evidence of a link between such disorder, if present, 
and the veteran's service or any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 
4.124a, Diagnostic Code 8100 (1999).

2.  The criteria for an initial evaluation of 20 percent for 
degenerative arthritis of the lower lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5289-5295 
(1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic 
Code 6260 (1999); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).

4.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the left ulna have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (1999).

5.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7336 (1999).

6.  A right ankle disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

7.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim of entitlement to service connection for a 
stomach disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

9.  The claim of entitlement to service connection for 
labyrinthitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

10.  The claim of entitlement to service connection for 
otitis media is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

11.  The claim of entitlement to service connection for a 
right wrist disorder is, as an initial matter, found to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

12.  The claim of entitlement to service connection for a 
lung disorder, with sleep disturbances, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the initial evaluations assigned 
for his service-connected disabilities, including headaches, 
degenerative arthritis of the lower lumbar spine, tinnitus, 
residuals of a fracture of the ulna, and hemorrhoids, do not 
adequately reflect the severity of these service-connected 
disabilities.  The veteran also contends that he incurred or 
aggravated additional disorders, including sinusitis, stomach 
disorder, labyrinthitis, otitis media, a right wrist 
disorder, and a lung disorder, in service.  He seeks service 
connection for these disorders.  


Duty to Assist and Procedural Due Process Contentions

Initially, the Board observes that, in various submissions, 
including from his attorney, the veteran has raised the 
issues of entitlement to an advisory/independent medical 
opinion, entitlement to a thorough and contemporaneous 
examination, and entitlement to adequate reasons and bases.  
The Board would point out, however, that these are ancillary 
issues to the veteran's underlying claims; they are not 
separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issues by the agency of original jurisdiction.  See 38 C.F.R. 
§ 3.328 (1999) (regarding independent medical opinions).  
Similarly, the adequacy of the reasons and bases of a 
decision denying benefits may be contested only as a part of 
an appeal on the merits of the decision rendered on the 
primary issues.  These contentions pertain to the duty to 
assist the veteran in the development of the issues currently 
on appeal.  As discussed below, the Board finds that the duty 
to assist the veteran under 38 U.S.C.A. § 5107(a) has been 
met.  

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328.  Approval for an 
advisory medical opinion is granted only if the Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the question of etiology or evaluation of the 
severity of any disorder is complex or controversial, nor 
does the medical evidence so indicate.  The veteran has been 
afforded several VA examinations.  The Board finds that the 
VA examinations were adequate for rating purposes.  The Board 
finds no evidence to warrant a determination that the 
veteran's claim in this case presents issues of medical 
complexity or controversy so as to warrant approval of an 
advisory medical opinion.  The request for an advisory 
medical opinion is denied.  

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded 
numerous VA examinations.  The reports of examinations 
reflect that VA examiners recorded past medical history, 
noted the veteran's current complaints, conducted physical 
examination, and offered assessments.  The Board finds that 
the examinations afforded were adequate for rating purposes, 
and were provided contemporaneous to the veteran's claims.  
For these reasons, the Board finds that the examinations 
provided in 1996 through 1998 are adequate for rating 
purposes.  Thorough and contemporaneous examinations have 
been provided, and no further examination is required to 
satisfy the duty to assist the veteran to develop his claim.  
38 U.S.C.A. § 5107(a).  

Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decision on his claim, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his attorney were not specific in 
raising this very general matter, the Board can only point to 
the following reasons and bases supporting its decision.

I.  Claims for higher initial evaluations

As a preliminary matter, the Board finds that the veteran's 
claims for higher initial evaluations are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App. 119 (1999) (concerning the application of 
"staged" ratings in certain cases in which a claim for a 
higher evaluation stems from an initial grant for service 
connection for the disability at issue).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

A.  Headaches

The RO, in a July 1997 rating decision, granted service 
connection for headaches with syncopal episodes, with a 30 
percent evaluation assigned as of December 1995.  However, in 
its April 1998 rating decision, the RO assigned separate 
evaluations for the different manifestations of this 
disability; a 30 percent evaluation was assigned for 
Meniere's syndrome, while a separate 10 percent evaluation 
was assigned for headaches.  The 10 percent evaluation for 
headaches was effectuated as of December 1995 and has since 
remained in effect.  As noted above, the claim for a higher 
initial evaluation for Meniere's disease is addressed in the 
REMAND section of this decision.

The report of the veteran's September 1996 VA examination 
reflects his complaints of headaches since 1989, frequently 
associated with nausea and vomiting.  The veteran reported 
approximately one headache per week, lasting about three to 
four hours.  In rendering a diagnosis, the examiner noted 
that the veteran's headaches were believed to be of a 
migraine type.  

During his April 1997 VA general medical examination, the 
veteran complained of intermittent headaches that had 
recently become more frequent.  The pertinent diagnosis was 
headaches.

An August 1997 VA outpatient treatment record reflects that 
the veteran was treated for symptoms of vertigo and 
headaches, with feelings of nausea and blackout spells.  
These episodes were noted to occur approximately once every 
two weeks and to last for approximately five minutes.  The 
examiner noted that the veteran's headaches would start at 
the base of the skull and come up both sides to the temples, 
with pressure-type pain.  The veteran reported that it was 
difficult to sleep with the headaches and that they were 
accompanied by blurry vision and photophobia.  He also 
reported "variable response" to moving about during the 
headaches.  A past magnetic resonance imaging study (MRI) was 
noted to have been normal.  The pertinent impressions were 
Meniere's disease; migraine headaches, with aura; and 
syncope.

During his September 1997 VA neurological examination, the 
veteran reported episodes of headaches precipitated by a 
feeling as though he was falling down in slow motion.  He 
denied nausea or vomiting.  Specifically, he reported 
migraine headaches approximately once every two weeks.  The 
diagnosis was intermittent headaches, questionable migraine.

The RO has evaluated the veteran's headaches by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).  See 38 
C.F.R. §§ 4.20, 4.27 (1999).  Under Diagnostic Code 8100, 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months 
warrant a 10 percent evaluation.  Migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent evaluation.

In the present case, the Board observes that the veteran has 
been treated for headaches on multiple occasions subsequent 
to service.  In August and September of 1997, he was seen for 
migraine headache episodes that reportedly occurred once 
every two weeks for about five minutes.  However, an August 
1997 treatment record indicates that the veteran's episodes 
combined symptoms of Meniere's disease (e.g., vertigo) and 
migraine headaches, and the veteran did not describe whether 
such episodes actually interfered with his ability to 
function generally.  During his September 1997 VA 
examination, he reported only a sensation of falling in slow 
motion in relation to his headache episodes.  

Although the veteran stated, on examination in September 
1996, that headaches lasted as much as four hours, he has not 
reported that the headaches are prostrating or require 
confinement to bed rest for any period of time.  As such, 
despite the reported frequency of these episodes, the Board 
does not find these episodes to be of such character, in 
terms of intensity and debilitating effect, that the criteria 
for a 30 percent evaluation, listed above, have been met.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for headaches.

B.  Degenerative arthritis of the lower lumbar spine

In an October 1996 rating decision, the RO granted service 
connection for a low back disorder, including degenerative 
joint disease, and assigned a 10 percent evaluation, 
effective from December 1995.  This evaluation has since 
remained in effect and is at issue in this case.  

The RO based this grant on evidence of an in-service low back 
injury in 1989 and the results of a September 1996 VA 
examination.  During this examination, the veteran complained 
of continuing lower back pain and radiating leg pain, 
frequently brought on by physical activity or cold, damp 
weather.  The examination revealed no lumbosacral tenderness, 
but moderate muscle spasm was noted over the lumbosacral 
area.  Pain was noted with flexion to 40 degrees, extension 
to 15 degrees, right lateral flexion to 25 degrees, and left 
lateral flexion to 15 degrees.  Also, mild pain was noted 
with full rotation of the lumbar spine bilaterally.  X-rays 
were within normal limits.

The report of an April 1997 VA spine examination indicates 
that range of motion studies of the low back revealed forward 
flexion to 40 degrees, backward extension to 10 degrees, left 
and right lateral flexion to 15 degrees, and right and left 
rotation to 30 degrees.  Pain was noted with range of motion 
maneuvers.  X-rays revealed mild degenerative changes at the 
L4-L5 disc space level.  The diagnosis was probable 
degenerative disc disease of the lumbar spine.

An April 1997 VA general medical examination report contains 
diagnoses of degenerative joint and disc disease of the 
lumbar spine and rule out lumbar radiculopathy.   

An examination conducted in August 1997 for purposes of a 
military Physical Evaluation Board discloses that the veteran 
reported episodes of the legs and/or arms going numb 
episodically, usually for brief periods.  The veteran's gait 
and lower extremity motor strength and reflexes were normal.  
The assigned diagnosis was low back pain.

In September 1997, the veteran underwent a VA orthopedic 
examination at a private medical facility.  During this 
examination, he complained of low back pain that would 
sometimes become sharp and radiate down his legs.  Upon 
examination, he did not complain of pain with palpation of 
the lumbar spine, although he did complain of mild discomfort 
at the left sacroiliac region.  He was able to forward flex 
until his fingertips touched the floor.  The examination also 
revealed extension to 16 degrees, with back pain; left side 
bending to 26 degrees, without pain; and right side bending 
to 22 degrees, without pain.  The pertinent impression was a 
normal examination of the back, and the examiner noted that 
there was no evidence of weakened movement, excessive 
fatigability with use, or incoordination and pain with motion 
or use.

In this case, the RO has evaluated the veteran's lumbar spine 
disability at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5292 (1999).  Under Diagnostic Code 
5010, arthritis due to trauma and substantiated by x-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under this code section, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  A 20 
percent evaluation is in order for moderate limitation of 
motion of the lumbar spine, while severe limitation of motion 
warrants a 40 percent evaluation.  Disabilities rated under 
this code section also warrant consideration under 38 C.F.R. 
§§ 4.40 and 4.45 (1999), which require that such factors as 
painful motion, functional loss due to pain, and excess 
fatigability be taken into account in determining whether a 
higher evaluation is in order.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  

In this case, the evidence of record is in conflict with 
regard to the extent of the veteran's lumbar spine 
disability.  His April 1997 VA spine examination revealed 
flexion to 40 degrees and extension to 10 degrees, with pain.  
By contrast, the September 1997 VA examination revealed 
flexion until the veteran's fingertips touched the floor and 
16 degrees of extension, albeit with pain.  Notwithstanding 
the notation of pain with extension, the veteran's examiner 
noted no evidence of weakened movement, excessive 
fatigability with use, or incoordination and pain with motion 
or use.  Resolving doubt in the veteran's favor, the Board 
finds that, on balance, his limitation of motion of the 
lumbar spine, when considered together with complaints of 
pain, is more properly characterized as moderate than as 
slight in degree, and the fact that pain has been noted with 
range of motion testing provides further support for a 20 
percent evaluation under Diagnostic Code 5292.  

That having been noted, the Board does not find that the 
criteria for a 40 percent evaluation have been met.  The 
clinical findings during the pendency of this appeal, 
including the range of motion findings from the April 1997 VA 
examination, are more properly characterized as mild to 
moderate than as severe in degree.  There is also no evidence 
of favorable ankylosis of the lumbar spine (the criteria for 
a 40 percent evaluation under Diagnostic Code 5289); severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief (the criteria for a 40 
percent evaluation under Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole side to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (the criteria for a 40 
percent evaluation under Diagnostic Code 5295).  Rather, the 
Board finds that a 20 percent evaluation, and no more, is 
warranted for the veteran's lumbar spine disability under 
Diagnostic Code 5292.

The Board notes the veteran's contention, raised in his May 
1998 substantive appeal, that his back disability should be 
evaluated under Diagnostic Code 5010-5293 instead of DC 5010-
5295.  In this regard, the Board would point out that it has 
considered all applicable diagnostic criteria, including 38 
C.F.R. § 4.71a, Diagnostic Code 5293, in evaluating the 
veteran's service-connected low back disorder in the decision 
below.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).  The 
Board notes that the clinical findings do not support an 
evaluation in excess of 20 percent under either Diagnostic 
Code 5295 or Diagnostic Code 5293.  In addition, the Board 
notes that the evidence is devoid of a current diagnosis of 
intervertebral disc disease.  The evidence does reflect that 
the cause of episodes of leg numbness has not been medically 
determined.  Thus, the evidence does not require evaluation 
of the veteran's back disability under Diagnostic Code 5293.

C.  Tinnitus

In a June 1997 rating decision, the RO granted service 
connection for tinnitus on the basis of in-service evidence 
of tinnitus and the results of a September 1996 VA 
audiological examination.  A 10 percent evaluation was 
assigned, effective December 1995.  This evaluation has since 
remained in effect and is at issue in this case.

The report of the veteran's September 1996 VA audiological 
examination indicates that he had suffered from tinnitus 
since 1987-88.  This tinnitus was described as a high-
frequency ringing that was moderately loud and sometimes 
louder in the right ear.  The veteran noted that his tinnitus 
would occasionally wake him from sleep.  

The veteran also reported tinnitus during his September 1997 
VA audiological examination, and the examiner noted that his 
tinnitus was consistent with his history of noise exposure.

In this case, the RO has evaluated the veteran's tinnitus 
under 38 C.F.R. § 4.87a, Diagnostic Code 5260 (1998).  Under 
this section, a maximum evaluation of 10 percent is warranted 
for tinnitus that is persistent as a symptom of a head 
injury, a concussion, or acoustic trauma.  The Board observes 
that this criteria has recently been revised, albeit 
minimally; under 38 C.F.R. § 4.87, Diagnostic Code 5260 
(1999), a 10 percent evaluation is in order for recurrent 
tinnitus.  The Board does not find that initial consideration 
by the Board of this new diagnostic criteria, which was made 
effective as of June 10, 1999, will prejudice the veteran, as 
this criteria is not substantially different from the prior 
criteria and because the new criteria does not allow for an 
evaluation in excess of the currently assigned evaluation.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Neither the revised nor prior criteria of Diagnostic Code 
6260 allow for an evaluation in excess of 10 percent for 
tinnitus.  The prior version of this code section makes 
reference to 38 C.F.R. § 4.124a, Diagnostic Code 8046.  
However, Diagnostic Code 8046 is for application only in 
cases of cerebral arteriosclerosis, which has not been shown 
in the present case.  There is, therefore, no schedular basis 
for an initial evaluation in excess of 10 percent for the 
veteran's tinnitus, and the preponderance of the evidence is 
thus against his claim for that benefit.

D.  Residuals of a fracture of the left ulna

In an October 1996 rating decision, the RO granted service 
connection for a left wrist fracture, with a noncompensable 
(zero percent) evaluation effective from December 1995.  This 
evaluation has since remained in effect and is at issue in 
this case.

The RO based this grant on evidence of a left ulna fracture 
in 1985 and the results of a September 1996 VA examination.  
The veteran complained of bilateral wrist pain, worse in the 
right wrist than in the left.  The veteran provided a history 
of bilateral wrist fractures as a child, and subsequent wrist 
injury in service, although he identified the right wrist, 
rather than the left wrist, as injured in service.  
Examination revealed no left wrist tenderness, edema, or 
erythema.  The veteran developed mild diffuse left wrist pain 
with full palmar flexion of the left wrist to 80 degrees.  
The examination also revealed dorsiflexion to 70 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees, all without pain.  In rendering a diagnosis, the 
examiner noted that the veteran had experienced occasional 
left wrist pain in recent years, of undetermined origin.

The veteran's April 1997 VA general medical examination 
revealed left wrist dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, ulnar deviation to 45 degrees, and 
bilateral radial deviation to 20 degrees.  The veteran 
reported that, when he sustained a left wrist fracture in 
service, he also hurt his right wrist.  The veteran's 
complaint of right wrist pain was noted; no complaint of pain 
as to the left wrist was noted.  No diagnosis of any residual 
of a left wrist fracture was assigned.

In September 1997, the veteran underwent a fee-basis VA 
orthopedic examination at a private facility.  The veteran's 
complaints of right wrist pain were noted, but no complaints 
as to the left wrist were noted.  Left wrist extension to 80 
degrees on the first trial, 90 degrees on the second trial, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  The pertinent impression was a normal examination 
of the wrists bilaterally, and the examiner noted that there 
was no evidence of weakened movement, excessive fatigability 
with use, or incoordination and pain with motion or use.

In the present case, the RO has evaluated the veteran's left 
ulna fracture at the noncompensable (zero percent) rate under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  As the veteran is 
shown to be right-handed, the criteria for a minor joint 
apply.  See 38 C.F.R. § 4.69.  Under this section, a maximum 
evaluation of 10 percent is in order for either dorsiflexion 
of less than 15 degrees or palmar flexion limited in line 
with the forearm.  See 38 C.F.R. § 4.31 (a zero percent 
evaluation is for assignment in cases where a diagnostic code 
section does not provide a specific zero percent evaluation, 
but the criteria for a compensable evaluation are not met).  
Disabilities rated under this code section also warrant 
consideration under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996).  

In this case, the veteran's April 1997 and September 1997 
examinations revealed normal range of motion of the left 
wrist, as compared to the normal range of wrist motion 
identified in the applicable regulations.  38 C.F.R. § 4.71, 
Plate I.  Given these findings, the Board is unable to 
conclude that the evidence shows either dorsiflexion of less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  As such, the specific criteria for a 10 percent 
evaluation for limitation of range of motion under Diagnostic 
Code 5215 have not been met.  

However, as noted above, consideration of such symptoms as 
painful motion and functional loss due to pain is of 
particular importance in applying diagnostic codes predicated 
on range of motion, as here.  In this case, there is a 
question as to whether the veteran's left wrist joint is 
currently symptomatic, as the veteran did not complain of 
left wrist pain on the September 1996, April 1997, or 
September 1997 examinations.  Thus, a compensable evaluation 
cannot be granted on the basis of left wrist pain.  

There is no diagnosis of arthritis of the left wrist, so a 
compensable evaluation cannot be granted under Diagnostic 
Code 5003 or 5215 on this basis.  The Board notes that no 
post-service radiologic examination of the left wrist is of 
record.  However, a compensable evaluation for arthritis of a 
joint is applicable only if arthritis is confirmed on 
radiologic examination and there is limitation of motion, 
confirmed by objective findings of painful motion.  In this 
case, the most recent examinations of record reflect that the 
veteran's range of left wrist motion is normal and without 
limitation.  Moreover, those examinations disclosed no left 
wrist edema, erythema, or other objective evidence of painful 
motion.  The sole notation of painful motion of the left 
wrist, at the time of the September 1996 VA examination, 
reflected mild diffuse left wrist pain with full palmar 
flexion to 80 degrees.  The Board finds that the notation 
reflects that the veteran completed a full normal range of 
motion to 80 degrees of palmar flexion without pain, and his 
pain essentially represented an attempt to go beyond the full 
normal range of motion, that finding does not warrant a 
compensable staged evaluation for this period.  

Since the subsequent VA examinations failed to disclose 
either chronic left wrist pain or pain on motion or limited 
motion, it would not be reasonable for the Board to conclude 
that the veteran currently has any limitation of motion.  A 
10 percent evaluation under Diagnostic Code 5003 for 
arthritis is applicable when only one major joint or group is 
affected only if there is "limitation of motion."  In the 
absence of other factors necessary to meet the criteria for a 
compensable evaluation under Diagnostic Code 5003, remand for 
radiologic evaluation of the left wrist would be fruitless.  

E.  Hemorrhoids

In an April 1998 rating decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation, effective from December 1995.  This evaluation 
has since remained in effect and is at issue in this case.

The RO based the initial grant of a noncompensable evaluation 
for hemorrhoids on the results of the veteran's September 
1996 VA examination.  During this examination, the veteran 
reported a history of intermittent bleeding hemorrhoids for 
an approximate duration of ten years.  A rectal examination 
was not performed, and the examiner noted that the veteran 
had experienced no rectal bleeding in recent months.

During his April 1997 VA general medical examination, the 
veteran complained of bleeding hemorrhoids.  The examination, 
however, revealed no evidence of external hemorrhoids.  Also, 
there was no organomegaly, and no masses were palpated in the 
abdomen.

The RO has evaluated the veteran's hemorrhoids at the 
noncompensable rate under the criteria of 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).  Under this code section, mild 
or moderate hemorrhoids warrant a noncompensable evaluation.  
Hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent evaluation.

In this case, the Board observes, that, during his September 
1996 VA examination, the veteran complained of no rectal 
bleeding in recent months, and his April 1997 VA general 
medical examination revealed no evidence of external 
hemorrhoids.  The veteran did complain of bleeding 
hemorrhoids during this examination, but the medical evidence 
of record contradicts a finding that large, thrombotic, or 
irreducible hemorrhoids are present.  The evidence clearly 
establishes that the veteran's hemorrhoids are no more than 
mild or moderate in degree.  Therefore, the criteria for an 
initial compensable evaluation for hemorrhoids have not been 
met, and the preponderance of the evidence is against the 
veteran's claim for that benefit.

F.  Conclusion

In reaching its decision on the above issues, the Board finds 
that the evidence does not raise the question of whether 
higher evaluations were warranted for any periods of time 
following the initial grants of service connection so as to 
warrant "staged" ratings due to a significant change in the 
level of disability.  Rather, the symptomatology of the 
veteran's disorders reported during the pendency of this 
appeal has remained essentially consistent, with the degrees 
of severity at all times fully contemplated by the assigned 
evaluations.  Moreover, the veteran has not alleged, and the 
record does not demonstrate, that any recent findings were 
used in any way to deprive him of higher ratings when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities described above have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In this regard, the Board would 
point out that a total disability evaluation based upon 
individual unemployability has been granted, as the veteran's 
service-connected disabilities have been found to preclude 
substantially gainful employment.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
malignant tumors, peptic ulcers, and arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309.  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  In the case of a 
disease only, service connection also may be established 
under 38 C.F.R. § 3.303(b) (1999) by: (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. at 495.  Either evidence contemporaneous with 
service or the presumption period, or evidence that is post-
service or post-presumption period, may suffice.  Id. 

A.  Claim for service connection for right ankle disorder

The Board observes that, in a pre-service December 1983 
letter, a private physician noted that the veteran had been 
treated for a right ankle sprain in October 1983, but he had 
recovered from this sprain.  In June 1991, during service, 
the veteran was treated for ankle grating with edema, and a 
diagnosis of an ankle sprain was rendered.  X-rays revealed a 
bony fragment inferior to the lateral malleolus, with no 
other evidence of an acute fracture or other abnormality.  In 
July 1991, the veteran was seen for continued right ankle 
pain, and a diagnosis of a questionable resolved fracture was 
rendered.  The previously noted bony fragment was not 
discernable on x-rays from July 1991.  X-rays from October 
1991 were noted to have shown a questionable fracture of the 
right ankle, and the veteran's ankle was noted to still be 
tender.  The veteran's November 1995 retirement examination 
report is negative for any right ankle abnormalities.  

However, during his September 1996 VA examination, the 
veteran reported a history of a right ankle injury, with 
subsequent right ankle pain.  The examination revealed mild 
tenderness over the lateral aspect of the right ankle, with 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  
In rendering a diagnosis, the examiner noted that the veteran 
sustained a right ankle injury in 1991 and continued to 
experience intermittent right ankle pain; a chronic right 
ankle sprain was believed to be the cause of the recurrent 
right ankle pain.

In this case, the veteran was treated for a right ankle 
injury during service, and the examiner who conducted the 
September 1996 VA examination unambiguously related the 
veteran's current right ankle symptomatology to an in-service 
injury.  As such, and after resolving any doubt in favor of 
the veteran, the Board finds that the evidence of record 
supports his claim for service connection for a right ankle 
disorder.  38 U.S.C.A. § 5107(b) (West 1991).

B.  Claims for service connection for sinusitis, a stomach 
disorder, labyrinthitis, otitis media, and a lung disorder 
with sleep disturbances

During service, in September 1994, the veteran was treated 
for complaints of a sinus infection, and a diagnosis of 
chronic sinusitis was, in fact, rendered.  However, a sinus 
series from September 1994 revealed no abnormalities, and the 
veteran's November 1995 retirement examination revealed no 
evidence of sinusitis.  During his September 1996 VA 
examination, the veteran reported that military personnel who 
had treated him had considered the possibility that he might 
have chronic sinusitis.  An examination of the nose and 
throat and x-rays conducted in September 1996 revealed no 
abnormalities, however, and no pertinent diagnosis was 
rendered.

The veteran was treated for complaints of the stomach flu in 
November 1986, during service.  However, his November 1995 
retirement examination was negative for any gastrointestinal 
abnormalities.  During his April 1997 VA stomach examination, 
the veteran complained of some diarrhea in the past, with no 
current subjective complaints.  In addressing the question of 
a current diagnosis, the examiner noted that there was no 
evidence of an abnormality.

The Board observes that the veteran was frequently treated 
for dizziness during service.  While the veteran has also 
been treated for complaints of dizziness on multiple 
occasions subsequent to service, this symptomatology has been 
attributed to his service-connected Meniere's disease, and 
there is no post-service diagnosis of labyrinthitis.

As noted above, the veteran was treated for otitis media 
prior to service, but, subsequently, this disease was not 
noted during service or on his November 1995 retirement 
examination report.  During a September 1996 VA examination, 
the veteran described a history of otitis media in the mid-
1980s, during which time he performed pool cleaning.  Upon 
examination, the external auditory canals and tympanic 
membranes were normal bilaterally.  In rendering a diagnosis, 
however, the examiner noted that the veteran's episodes of 
otitis media had responded to antibiotic therapy and that the 
veteran had not developed otitis media in recent years.  The 
veteran's April 1997 VA general medical examination report 
contains a diagnosis of residuals of an inner ear infection, 
without providing further opinion as to when the inner ear 
infection(s) which gave rise to the residuals was incurred.  

As to the veteran's claim for service connection for a lung 
disorder, the Board notes that his chest and lungs were 
normal at the time of the November 1995 service separation 
examination.  No diagnosis of any lung disorder was rendered 
by the Physical Evaluation Board in the 1995 or 1997 report.  
The veteran's September 1996 VA examination disclosed that 
pulmonary function testing results were normal.  No diagnosis 
of any lung disorder is reflected in the post-service 
clinical evidence.  A June 1998 VA examination report 
reflects that the veteran was seen by a pulmonologist for 
complaints of hemoptysis, thought to be possible related to a 
diagnosis of deep venous thrombosis, but no clear diagnosis 
was identified.  The Board notes that post-service medical 
evidence does reflect that the veteran complained of 
difficulty sleeping, but this difficulty sleeping has not 
been medically linked with a lung disorder.  Rather, a 
September 1997 VA examination report suggests that the 
veteran's difficulty sleeping is attributable to a diagnosis 
of adjustment disorder with anxiety and depression, for which 
service connection has been granted.  

In summary, the evidence reflects that the veteran was 
treated prior to service for otitis media, but was not 
treated for that disorder in service.  There is no competent 
medical evidence suggesting an underlying worsening, or 
aggravation, of this disorders during the veteran's service.  
There is no medical evidence linking a current diagnosis of 
otitis media to the veteran's service.  Thus, the veteran has 
failed to meet two of the three evidentiary requirements for 
establishing a well-grounded claim as to that disorder.

There is no competent medical evidence of record showing 
post-service diagnoses of sinusitis, a stomach disorder, 
labyrinthitis, or a lung disorder with sleep disturbances.  
There is no competent medical evidence of a nexus between 
these disorders and service, as there is no competent medical 
evidence suggesting an underlying worsening, or aggravation, 
of these disorders during that time.  See 38 U.S.C.A. § 1153 
(1999); 38 C.F.R. §§ 3.304, 3.306 (1999).  Thus, as to each 
of these claims, the veteran has failed to meet two of the 
three evidentiary requirements for establishing a well-
grounded claim.

Indeed, the only evidence of record supporting the claims for 
service connection for sinusitis, a stomach disorder, 
labyrinthitis, otitis media, or a lung disorder with sleep 
disturbances, is the veteran's own lay opinion, as set forth 
in multiple lay submissions.  However, the veteran has not 
been shown to possess the medical expertise necessary to 
render a diagnosis or to establish a nexus or link between a 
currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find these claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

In the absence of competent medical evidence to support the 
veteran's claims for service connection for sinusitis, a 
stomach disorder, labyrinthitis, otitis media, or lung 
disorder with sleep disturbances, these claims must be denied 
as not well grounded.  Since these claims are not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").

The Board recognizes that the RO initially denied the 
veteran's claims for service connection for otitis media on 
the merits, while the Board has denied these claims as not 
well grounded.  Regardless of the basis of the RO's denials, 
however, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on the merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
The Board would point out that the claims for service 
connection for sinusitis, a stomach disorder, and a lung 
disorder were initially denied as not well grounded.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims for service connection for sinusitis, a 
stomach disorder, labyrinthitis, otitis media, or a lung 
disorder with difficulty sleeping, well grounded.  As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application for service 
connection for these disabilities.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

C.  Claim for service connection for a right wrist disorder

As an initial matter, the Board finds that the veteran's 
claim for service connection for a right wrist disorder is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board has based this initial finding on the 
report of a September 1996 VA examination, which indicates 
that the veteran sustained a right wrist fracture during his 
active service in 1984 and that he had experienced 
intermittent right wrist pain since that date.  For reasons 
described in the REMAND section of this decision, however, 
the Board will not render a decision on the merits of this 
claim in the present decision.  That claim is REMANDED for 
further development in compliance with 38 U.S.C.A. § 5107(a).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for headaches is denied.

Entitlement to an initial evaluation of 20 percent for 
degenerative arthritis of the lower lumbar spine is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied. 

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ulna is denied.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

Entitlement to service connection for a right ankle disorder 
is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for sinusitis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a stomach disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for labyrinthitis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for otitis media is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a lung disorder with sleep 
disturbances is denied.

The claim of entitlement to service connection for a right 
wrist disorder is found to be well grounded, and, to this 
extent only, the appeal is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for a 
right wrist disorder and for higher initial evaluations for 
bilateral varicose veins and for Meniere's disease, with 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  
This duty includes securing private and VA medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

With regard to the veteran's right wrist disorder, the Board 
observes that the veteran's pre-service medical history 
report, dated in December 1983, indicated a history of a left 
wrist fracture.  No then-current findings were noted, 
however.  The Board is unable to find any discussion in the 
veteran's service medical records regarding a right wrist 
fracture or injury.  In this regard, the Board notes that a 
December 1984 notation which indicates that "incoming 
records" were reviewed is the first entry in the veteran's 
service medical records associated with the file, other than 
the veteran's service enlistment history, completed in 
December 1983.  

However, the veteran's September 1996 VA examination report 
indicates that he had fractured both wrists as a child, and 
that he fractured the right wrist "while playing basketball 
in 1984" and that he had experienced recurrent right wrist 
pain subsequently.  There is no indication from the record 
that the examiner who conducted the September 1996 VA 
examination had an opportunity to review the entire claims 
file, however, and the Board observes that the veteran 
entered service in March 1984.  A further determination of 
the etiology of a current right wrist disorder is warranted 
prior to the Board's determination of this claim.

During his June 1998 VA arteries and veins examination, the 
veteran reported a hospitalization at the Grand Island, 
Nebraska VA Medical Center (VAMC) for varicose veins in the 
same month.  However, corresponding medical records of this 
reported hospitalization have not been associated with the 
claims file to date.  As these records may be relevant to the 
current severity of this disability, the records should be 
obtained.  

In regard to the veteran's claim for a higher initial 
evaluation for Meniere's disease, with hearing loss, the 
Board observes that substantial revisions were made to the 
diagnostic criteria for evaluating Meniere's disease 
recently.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (1999); 
38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998); 64 Fed. Reg. 
25210 (1999).  Where a law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. at 312-13.  To date, the RO has not 
addressed the question of whether an higher rating is 
warranted for this disorder under the new criteria, which 
went into effect on June 10, 1999.  In light of this, the 
Board has concluded that further action, to include the RO's 
adjudication of the veteran's claim under the revised rating 
criteria, is needed, and, in the event that the claim 
continues to be denied, notice to the veteran of the most 
recent rating criteria is also required so that he may 
respond with appropriate arguments in support of his 
entitlement to the claimed benefit.  See Bernard v. Brown, 4 
Vet. App. at 394.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should request records of 
medical treatment of the veteran from the 
Grand Island VAMC, dated on and after 
April 1998.  Any records secured by the 
RO must be included in the veteran's 
claims file.  

2.  The RO should request that the 
National Personnel Records Center conduct 
another search to determine if any 
additional records for the veteran, 
including service medical records  for 
1984, are available.  The RO should also 
offer the veteran the opportunity to 
provide more specific information about 
where a right wrist fracture incurred in 
1984 was treated, and should attempt to 
obtain records from that facility, if 
those records have not been located.  

3.  The RO should also obtain all 
available VA clinical records relevant to 
the remanded claims from June 1998 to the 
present.

4.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the etiology, nature, and extent of a 
right wrist disorder, if present.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  The examiner should state the 
basis of any determination that the 
veteran incurred a right wrist fracture 
or injury in service.  If the examiner 
determines that the veteran sustained a 
right wrist fracture or injury in 
service, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that a current 
right wrist disorder, if present, is 
related to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.  The RO should then review the report 
of examination of the right wrist, to 
ensure that all action requested by the 
Board has been accomplished.  If not, the 
report should be returned to the examiner 
for completion, as the Court has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
right wrist disorder and the claims for 
higher initial evaluations for bilateral 
varicose veins and Meniere's disease, 
with hearing loss.  The readjudication of 
the veteran's claim for a higher initial 
evaluation for Meniere's disease, with 
hearing loss, should incorporate the 
revised provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6205 (1999).  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 



